Citation Nr: 1427690	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-18 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran with active service from December 1988 to April 1992. This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the pertinent facts.  See 38 C.F.R. § 3.159 (2013).

On September 2007 VA general examination, the examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the cervical spine and of the lumbar spine.  On separate September 2007 VA examination, the examiner diagnosed common migraines, with a tension headache component related to bruxism and jaw clenching.

During the March 2014 hearing, the Veteran testified that he injured his back and his neck in service after driving over a trench during combat operations.  He further testified that the pain and muscle spasms have been constant since this incident.  The Veteran also testified that he first experienced migraines within six months of his deployment and that they have been consistent since service.   During the hearing, the Veteran's representative asserted that the Veteran's service connection claim for migraines is also secondary to his neck disability.  To date, no examiner has provided an etiological opinion regarding the Veteran's current disabilities.

Based on the foregoing, the Board finds that the low threshold standards of McLendon are met and that VA etiological opinions are necessary to fairly decide the Veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (when a nexus between a current disability and an in-service event is "indicated," there must be a medical opinion that provides some nonspeculative determination as to the degree of likelihood that a disability was caused by an in-service disease or incident to constitute sufficient medical evidence on which the Board can render a decision with regard to nexus).

Accordingly, the case is REMANDED for the following:

1. Secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for a neck disability, back disability, and migraines.

2.  Obtain a VA medical opinion (with examination only if deemed necessary by the examiner) to determine the etiology of the Veteran's current neck and back disabilities, and migraines.  The Veteran's claims file must be available to, and reviewed by, the examiner.   Based on review of the record, the examiner should provide an opinion as to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the current diagnoses of lumbar degenerative joint disease and degenerative disc disease are related to service?  The opinion provider should consider the Veteran's statements to the September 2007 VA examiner that the pain and stiffness in his back is from wrestling during his time in the service, and his March 2014 testimony that he injured his back in service after driving over a trench.

(b)  Is it at least as likely as not (50 percent or greater probability) that the current diagnoses of cervical degenerative joint disease and degenerative disc disease are related to service?  The opinion provider should consider the Veteran's statements to the September 2007 VA examiner that his neck pain and stiffness began the prior year, as well as his March 2014 testimony that he injured his neck in service after driving over a trench.

(c)  Is it at least as likely as not (50 percent or greater probability) that the current diagnosis of migraines is related to service?  The opinion provider should consider the Veteran's March 2014 testimony that his migraines occurred within six months of his deployment.

(d)  If and only if the opinion provider finds that degenerative joint disease and degenerative disc disease of the cervical spine are at least as likely as not related to service, the opinion provider should also address:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraines were caused by his neck disability? and
(ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraines were aggravated by (permanently increased in severity due to) his neck disability? If the opinion is to the effect that the neck disability did not cause, but aggravated, the Veteran's migraines, the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation. 

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  If the VA opinion provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  The AOJ should then review the record, ensure that all of the development sought is completed, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



